— Appeal by defendant from an amended judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered April 27, 1982, finding him to be in violation of probation, upon his admission of said violation, and imposing sentence. Amended judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Gonzalez, 47 NY2d 606). Titone, J. P., Gibbons, Thompson and Bracken, JJ., concur.